Warren E. Burger: We will hear arguments next in 76-558 Raymond Motor against Rice. Wait a few minutes Mr. Lederer. I might say in the meantime, if I observe that both you and your friend are from Madison, if you want to get back to Madison tonight, you will have to truncate your argument otherwise, you will stay overnight and we will finish with you in the morning.
John H. Lederer: Very well, Your Honor.
Warren E. Burger: I think you may proceed Lederer.
John H. Lederer: Mr. Chief Justice and may it please the Court. This is a Commerce Clause case. Appellants, Raymond Motor Transportation Company and Consolidated Freightways are interstate general commodity carriers who utilize twin trailer type vehicles in their operations. A twin trailer vehicle is a type of truck that consist of a truck tractor to the rear which is attached to 27 foot van riding on the rear of the truck tractor on a arrangement called a Fifth wheel, a turntable type arrangement. To the rear of this 27 foot van, there is attached a dolly which has a second turntable type arrangement on it and a second 27 foot van. Twin trailer offer significant operating advantages to general commodity carriers. Because of the ability to separate the individual vans that make up a twin trailer and make them into new combinations, general commodity carriers are able to substitute the interchanging of vans for the unloading, sorting and reloading of cargo which is necessary when conventional 55 foot semi trailers are used. Because a twin trailer can be operated as a single unit, that is a single van with a single tractor. Twin trailers can be used for downtown delivery and pickups, where normally if a general commodity carrier we are using semi-trailer in this operation, you would have to unload the semi-trailer, reload the cargo into a straight truck, a short normal truck without a semi-trailer to operate in a downtown area.
Thurgood Marshall: But do you have them and to regulate do you need to operate throughout the city. The Double trailer?
John H. Lederer: That is correct, what happens is the --
Thurgood Marshall: What do the cars do, just ramp on the curbs is it that?
John H. Lederer: No sir, these trucks are no wider and would not be significantly longer --
Thurgood Marshall: But, they are longer.
John H. Lederer: No sir, not when they are operated in a Downtown city. The rear trailer of the twin trailer is removed, what you have then is a short unit.
Thurgood Marshall: I thought you said you said, you had both of them going through that.
John H. Lederer: No sir, just one.
Thurgood Marshall: Well, I then will not stay with it? [Laughter]
John H. Lederer: But by being able to use that one unit, carriers are able to use the same equipment that they use for long distance operations in a downtown city. They do not have to purchase and use a different type of equipment.
William H. Rehnquist: But where is the transition made? You are not saying that your 65 foot rear rig runs only on the interstate side.
John H. Lederer: Substantially, no -- not only, no. The general commodity carriers have terminals. Where these units would be broken down where cargo would be loaded into them, unloaded so forth, these terminal are normally located quite near the interstate highways. In the case of Wisconsin where we have requested permission from the state to use the interstate highways, Raymond Motor Transportation has no terminals in the state. Made no request other than the interstate highways and Consolidate has two terminals, one is located approximately one mile from the interstate highway in Milwaukee. The other is located approximately four miles from the interstate highway in Madison. Both are down for four lane divided highways. They requested the authority to operate from the interstate to those terminals. But that would be the extend of their operations in the state as a 65 foot twin trailer.
William H. Rehnquist: So, if the extent of your claim is to operate your 65 foot rig as such only on four lane limited access highways?
John H. Lederer: Only on specific interstate highways in the State of Wisconsin plus the very limited one mile and four mile additional operation from the interstate highway to the terminal.
William H. Rehnquist: Well, but then it is more than my question. When you say the one mile and the four mile, it is not just strictly confined to interstate --
John H. Lederer: That is correct. It is in the case of Raymond.
Speaker: It has incidentally -- do many states have this bar?
John H. Lederer: There are approximately 12 states plus Wisconsin which ban twin trailers. All of the states which ban twin trailers with the exception of Wisconsin are located on the eastern sea board.
Speaker: I though I have seen many of rigs like this, on highways in this area.
John H. Lederer: There is -- in the Appendix, there is a map which shows which states permit them and which do not.
Thurgood Marshall: Not you, not State of New York had something that we hear of (ph).
John H. Lederer: New York permits twin trailer on the throughways in New York, Massachusetts also permits them on the turnpikes in Massachusetts.
Speaker: Mr. Lederer while you are interrupted, is there an exception in the State of Wisconsin from Tomah (ph) West to La Crosse into the Twin Cities? Are you --
John H. Lederer: I am familiar with that area, there is not an exception.
Speaker: I had the other impression from reading the paper I must have been --
John H. Lederer: There is not. Wisconsin does have a number of exemptions to its general vehicle limits. Wide exemptions, wide number, the only exemption for twin trailer usage in the State of Wisconsin is a permit which is granted to a Wisconsin manufacturer of these vehicles.
Speaker: I understand that. All right.
Speaker: So, there is no exemption for specified highways that you know of specifically from Tomah west.
John H. Lederer: There is no existing exemption. The legal issues in this case are two. The first question is whether Wisconsin's ban constitutes an undo burden on interstate commerce. Which cannot be justified by legitimate local purpose. The second question is whether or not Wisconsin's entire regulatory scheme is discriminatory. Both those questions in large part depend on a single factual issue, whether or not twin trailers are safe or are unsafe. If in fact twin trailers are safe as a conventional semi-trailer units which Wisconsin permits on its highways, then there is no legitimate local purpose served by the Wisconsin ban. If in fact, twin trailers are safe, then the state cannot justify it's discrimination against this type of vehicle and against interstate commerce which uses this type of vehicle on the basis of safety and in our opinion, no criterion would exists that would permit them to do the discrimination that they do.
William H. Rehnquist: Do you recognize any considerations other than safety. How about just aesthetic ones that you just do not care to be if you are driving a car in the midst of 65 foot long trucks.
John H. Lederer: The state was required by the District Court in a pre-trial conference to amend its answer to state in that answer all justifications that the state had for its ban on twin trailers. The state responded that its sole justification was safety.
William H. Rehnquist: And you feel its bound by that at this point?
John H. Lederer: I feel the state is bound by that. I think, there could be other reasons that might be imagined, most of those were raised in this case or at least were considered for instance Road Ware. The state conceded in its answer that twin trailers do not cause increased road ware and some irrelevant after that concession testimony came into the record that they do not increase road ware. I suppose it would be possible to think of other reasons, but I think safety certainly would be the only local purpose that would have a substantial enough reason that it could justify what is a very great burden on interstate commerce.
Thurgood Marshall: Mr. Lederer, getting you are into a personal matter, when you go down these highways like with all the rain we have had last few days and you pass by a trailer truck with a single one, you have a pretty hard time at that rain coming up off the road, this just doubles it.
John H. Lederer: It does not your Honor.
Thurgood Marshall: Why not?
John H. Lederer: There is a technical explanation, the-- I suppose the short answer is that there is 20% less splash and spray with the twin trailer than with the semi-trailer. The principle reason for that is the splash and spray which you see coming at your vehicle, a large part of it originates from the tandem drive axles of a semi, there are two axles that are located quite close to each other, the wheels are rotating and spraying water at each other where they hit, break up and spread out in mist that is common with trucks, that is located both at the tractor and at the rear of the semi-trailer, with the twin trailer there are no tandem axles.
Thurgood Marshall: Virginia passes a rule and (Inaudible) be glad to think of that.
John H. Lederer: I think one of the things that is very interesting on that particular point and the District Court raised that point in its discussion of safety, there is extensive testimony on the record in fact of eleven vehicle types which were tested, in test, they were under government supervision of eleven vehicle types, the twin trailer was the vehicle that put out the least splash and spray, it put out its splash and spray in a pattern that was lower and not as wide as other vehicles and the vehicles that put out the most splash and spray.
Thurgood Marshall: Is this on the sides?
John H. Lederer: That is on the sides, that is on the sides and behind. They measured the density of the splash and spray coming out from the vehicle and from behind the vehicle.
Warren E. Burger: Now are you asking us, the nine of us, as you did the three judges on the District Court to second to guess the state of Wisconsin on all these technical matters.
John H. Lederer: I suppose in a sense it could be phrased a second guessing of the State. But I don't think it is truly.
Warren E. Burger: So, let us change it then, make it work. Reviewing the action of the State.
John H. Lederer: The State advanced as the sole reason for its justification safety. I think certainly the burden then fell on a appellate, plaintiff at that time to produce evidence to show that twin trailers are safe.
Warren E. Burger: And you did not persuade the District Court?
John H. Lederer: We did not persuade the District Court because the District Court applied a legal presumption from prior decisions of this court in the 1920s and the 1930s to the effect that longer vehicles or larger vehicles, the vehicle size is inherently tied to safety. That presumption I think is completely rebutted by the evidence in this case. It is a difficult presumption to rebutt because it has the asemblance of reasonableness to it. I think people automatically assume that larger truck will per se be a less safe truck. The type of trucks that we are talking about here though are a substantially, physically different piece of equipment than the semi-trailer truck that you are used to. I say used to because they are the most common trucks that you see on the highways around here.
Potter Stewart: Mr. Lederer you have mentioned earlier that there is somewhere here, a map showing what States have this and what do not. I remember that from reading these briefs sometime ago, but I can not find them out.
John H. Lederer: I believe it is at page 278 of the Appendix, Your Honor.
Potter Stewart: Thank you very much.
Warren E. Burger: Now you have been speaking of just one aspect of the safety, what about the problem of passing? It does passing on the road, if anyone wants to violate the law sufficiently to pass one of these trucks, introduce a greater element of risk, encountered--
John H. Lederer: It is not.
Warren E. Burger: High speed traffic.
John H. Lederer: Or if, it is not the opinion of numerous experts, these were both professional engineers and civil engineers plus State officials from the States of Minnesota, Kansas and other States who had experience with twin trailers. Uniformly testified that the additional length cause no passing problems we are dealing with an interstate Highway our four lane divided highway where all the traffic is going in the same direction there is no fear that a car is going to come down in the same lane in which you are passing --
William H. Rehnquist: Yeah but even if you are passing in the left of two lanes both go in the same direction don't lots of people prefer not to be right along side the vehicle in the other lane. You rather either be behind him or ahead of him.
John H. Lederer: That is true.
William H. Rehnquist: So to the extent that you spent time passing him, there is a certain safety hazard.
John H. Lederer: I don't believe --
William H. Rehnquist: What if, if your car has a blow off while you are passing a truck, you are in worse shape than if you have a blow off with no other traffic around. Don't you think?
John H. Lederer: That would be true at the time of trial when Wisconsin permitted 55 foot trucks, the difference in time was two-thirds of second if you assume a ten mile passing--
William H. Rehnquist: That may not be much but it is some time --
John H. Lederer: At the present time, Wisconsin has changed its law now it permits 59 foot trucks say you are talking about a matter of four-tenth of a second.
William H. Rehnquist: Well how long does it takes to pass altogether?
John H. Lederer: It would be approximately six, I am not sure, Your Honor.
Thurgood Marshall: What about Jackknife?
John H. Lederer: These trucks are far or less likely to jackknife than a semi-trailer.
Thurgood Marshall: And the tests show that?
John H. Lederer: The test show that, they are quite conclusive on that respect, its one of -- quite a few respects where these twin trailers are not only as safe as the conventional semi-trailer but are substantially safer.
Byron R. White: Well if things are so clear and things would be so much more efficient and convenient for shippers and (Inaudible) and every body else. What do you ascribe Wisconsin's stubbornness?
John H. Lederer: I think you have a situation where the original statute of the state passed --
Byron R. White: You just think that they just do not understand the evidence or --
John H. Lederer: No, I do not think that is the case at all. I think you have two things. One you have a statute which has been in existence for a long period of time. The weight limits go back long -- length limits go back long before twin trailers. But you have had a total absence of domestic political pressure in the State to make the change. That is the result of several factors. The first of those is the way general commodity rates are set. They are set on a regional basis. A Wisconsin shipper does not pay a substantially higher rate because the commodity carrier has more expensive transportation into, out of and through Wisconsin that rate is set on the basis of Wisconsin, Illinois, Indiana, Ohio and a number of other States. So he bares no direct cost burden, certainly not a substantial one, because of the inefficiencies which Wisconsin Statute creates that is --
Byron R. White: I would think it would be enough to convince Wisconsin, if you make more profit from your operations in Wisconsin, Wisconsin will get more taxes out of you.
John H. Lederer: I suppose they would, I think --
Byron R. White: Well, I would think that would be enough for a reason for them to allow you to be more efficient.
John H. Lederer: I think there is a second factor there and that is that the type of vehicle which we are talking about here, excuse me I am sorry, there is a second factor in why there is no domestic political pressure and that is because of Wisconsin's entire regulatory scheme. It originally had a statute which was fairly simple. Over the years every time a domestic political group or domestic interest group, something of importance to Wisconsin's economy, has had problems with the length statute or the width statute or the weight statute, they have been able to get an exemption.
Byron R. White: Is there some opposition to Wisconsin to any change based -- out of competitive factors.
John H. Lederer: Yes, there is. I think it is certainly not in the record, but local carriers and Wisconsin presently operate with the semi-trailer equipment to the extent that a carrier outside of Wisconsin operates with twin trailer equipment. It is far or less likely that he is going to attempt to expand its root structure into Wisconsin and compete with the local Wisconsin carrier.
Warren E. Burger: You do not want us to try to evaluate factors like that. Do you?
John H. Lederer: No, I don't think that this court should.
Warren E. Burger: Even if we knew how to?
John H. Lederer: I think the simple question here and it is relatively a simple issue. There is a substantial burden on interstate commerce. There is no dispute or serious dispute in the record as to the nature of that burden and as to the substance of it, it is a severe burden. If it is to be justified it has to be justified on the basis of safety and the record in this case is a very exhaustive and comprehensive record which shows in its entirety, that twin trailers are as safe or safer as the conventional semi-trailers which the State permits.
Thurgood Marshall: Record also show that on either the single or the double trailer, if you have got two pounds of pressure wrong in one tyre by accident you are going to have something to happen.
John H. Lederer: The record does not show that.
Thurgood Marshall: But you know it is true. They have to keep those tyres absolutely perfect.
John H. Lederer: One of the --
Thurgood Marshall: In air, and if you have a careless driver with one – that is one amount of damage or lack of safety, but if you got a careless man with two, you double the carelessness.
John H. Lederer: I think that question, I do not know the answer to the specific question about tyre pressures, but I think that general question is answered in the record. The United States Department of Transportation conducted studies to determine what the actual accident experience with twin trailers compared to conventional semi-trailers was, they went to a number of commodity carriers who use both types of equipment and survey their operations over a five year period. What the summary, the bottom line of that I suppose was the twin trailer suffered approximately two-thirds or three-quarters of the total number of accidents per mile of operations that the conventional semi-trailers did.
Thurgood Marshall: Let us take the one that is absolutely clear, but if you have a drunken driver and he has two, then he could be damaging than one.
John H. Lederer: If he makes no attempt to maneuver the vehicle and no attempt to stop the vehicle the answer is yes.
Thurgood Marshall: And he is drunk?
John H. Lederer: If he is drunk and he makes no stop or maneuver, the answer is yes, if he is drunk or not drunk--
Thurgood Marshall: If he is drunk and he does try to stop or maneuver he will do twice as much damage.
John H. Lederer: No sir. If he is --
Thurgood Marshall: You lost me some place.
John H. Lederer: These vehicles -- he does not have twice as much truck in terms of weight, he does not have twice as much truck in terms of length. You are talking about total difference in length of 10 feet. This combination; 65 foot longer than 55. He has slightly more and he has --
Thurgood Marshall: He has slightly more danger.
John H. Lederer: No sir. He has slightly more length, he has slightly more weight but he has --
Thurgood Marshall: Slightly more danger.
John H. Lederer: No sir, I do not -- he has a truck which can maneuver better and can stop better.
Thurgood Marshall: That is right and if he is a drunken driver and he has two, the first one will reckon, other one would just go on his (Inaudible).
Lewis F. Powell, Jr.: Do I understand you to say that a 65 foot truck and stop in a shorter distance than and quicker than a 55 foot one.
John H. Lederer: Yes sir, that is correct. The 65 foot twin trailer. The reason there are about five different reasons, why this is true. One is because they simply have better breaks. They have a type of break that uses as a valve which is called a fast air transmission valve, which results in almost simultaneous application of the breaks. It has a better tyre foot print. There is more because of better axle loads, better weight distribution.
Lewis F. Powell, Jr.: Are you comparing with a 55 foot twin-trailer truck?
John H. Lederer: Excuse me sir.
Lewis F. Powell, Jr.: Are you comparing the 65 with --
John H. Lederer: No, to a 55 foot semi-trailer. The type of vehicle which is permitted in Wisconsin and every other State in this country. A 65 foot twin trailer compared to 55 foot conventional semi-trailer.
Lewis F. Powell, Jr.: What is the status on the Wisconsin law of the 55 foot twin trailer.
John H. Lederer: It is prohibited by exactly the same administrative regulation which prohibits a 65 foot twin trailer. That administrative regulation prohibits twin trailers of any length. From one foot to a hundred feet. Wisconsin by statute empowered the Highway Commission to grant permits for twin trailers up to 100 feet in length. A trailer trains is the phrase which Wisconsin uses. The highway commission passed an administrative regulation which said it would grant those permits only for vehicles used for municipal rough use and only for vehicles in transit from manufacture to dealer or for repair. In regard to the breaking of the 55 foot semi-trailer and the 65 foot twin trailer, those test are in the record and a point of fact, those test show that the 65 foot twin trailer when more heavily laden then the 55 foot, then a semi-trailer type vehicle; I don't that it was a 55 foot but a semi-trailer type vehicle. The twin trailer was able to stop in a shorter length of road. That was true both on ice and snow and on a dry pavement.
Speaker: Mr. Lederer, are you going to get a little more deeply into the exemptions as distinguish the safety features of the case.
John H. Lederer: Yes, your Honor. I think the exemptions are important and part because of the question which Mr. Justice White raised, which is why there is no domestic political pressure in Wisconsin, to permit this type of vehicle. Wisconsin, over the years, has responded to its local interest wherever the Wisconsin vehicle limits, have constricted or restrained or created problems for Wisconsin Industry, Wisconsin has granted them a permit to use a longer vehicle. They have -- over the years, this has become -- the exemptions almost swallow the rules. I believe in, over a three year period, where there was a record in this case, is still number of exemptions granted, Wisconsin granted over 40,000 exemptions which were general or annual exemptions that is not a single trip exemption, but an exemption that would apply to a vehicle for an entire year and would be unrestricted as to mileage or use. Over a three year period, there would have been over 40000 of those.
Speaker: Aren't they categorized, at least under the regulation?
John H. Lederer: There are numerous types, probably one of the largest usage is auto transporters, car carriers. They are permitted to run 65 foot long trucks in Wisconsin, Wisconsin of course is the home state of American Motors. We have large General Motors plant in our State. There are a variety of different trucks, which are permitted to run in 65 foot lengths or longer under the industrial inter plant permit section. This statute grants the highway commission, the authority to give to a Wisconsin manufacturer.
Speaker: Any plant in the State can have an inter plant exemption?
John H. Lederer: Thats right --
Speaker: Plus, what if you only have one plan, can you get an exemption to the state line?
John H. Lederer: You can. From the plant to the state line. Not the reverse.
Speaker: But no one and also for importation.
John H. Lederer: Not for importation.
Speaker: What if the plant wants some raw materials?
John H. Lederer: Then presumably it cannot obtain an industrial inter plant permit.
Speaker: So, you could not consolidate, you could not deliver to a plant that could in 65 foot trailers all over the plant could export in 65 foot trailers.
John H. Lederer: That is right. Assuming that we could get an industrial inter plant permit-- plant could export, we could not deliver, that is correct.
Speaker: But, you mean, In there own equipment?
John H. Lederer: In there own equipment, they could only export, they could not import.
Speaker: Well, how about, may the people they hire to carry their goods out, have 65 foot trailers.
John H. Lederer: To carry their goods out, yes. They may always use 65 foot trucks whether with general commodity carriers. Their own hired carriers or whatever, for export. They cannot for import.
Speaker: If you are hauling for a plant with a permit, you could use 65 foot trailers to carry their goods out.
John H. Lederer: Well, presumably under the terms of the statute we could. In actuality we cannot gain a permit under an industrial inter plant --
Speaker: I know, but the plant can. The plant can.
John H. Lederer: It is questionable, I do not know whether the highway commission would grant it. The Wisconsin regulatory scheme on the scheme of exemptions is discriminatory. But, it is not discriminatory on it's face. Wisconsin in general with the exemption of the industry inter plant permits, that does not make its exemptions applicable solely to Wisconsin Industries. Instead what Wisconsin has done, is taken those industries important to the State, whether it be milk production, pulp wood, automobile manufacturing, agricultural machinery and has granted to those industries an exemption. An out of state agricultural machinery manufacturer could use the exemption too. But by tailoring its exemptions to Wisconsin's needs, what has resulted is a discrimination affect and not on the face. I would appreciate if I could reserve the rest of my time for rebuttal.
Warren E. Burger: Mr. Harriman.
Albert Harriman: Mr. Chief Justice and may it please the Court. Very briefly I am going to get back to the subject of safety. But, the safety aspect, is I think obviously the one that has chiefly concerned Wisconsin's residents. And it is not a scientific concern based upon lots and lots of scientific tests such as we have in this case. The reaction of the general public, the general driver who writes to his legislature and says, I am afraid of these, do not let them into our state. Now, we have the testimony of the Chairman of our State Highway Commission. His testimony is set forth in the Appendix at the end of our brief. He explained, that he had been in the legislature and he had seen these letters and he was aware of the public's reaction and fright over them and then as Chairman of the Highway Commission, he said, that out here we do as the legislature directs and we know that the legislature has failed to pass several laws allowing these longer trailers, trucks, vehicles. And consequently, we know what we are expected to do out here. And I asked him from his own experience and his statement was, as I reflect upon the kinds of letters, I am not reading all the words, in the days when I was still in the legislature, there concern meaning the constituents, seem to center around a commingling of vehicles. That is -- well, I am sorry, I will not interpret. In this case 10 feet longer in the case of trucks and the ability to be able to pass to such a vehicle, caused a great deal of concern among the people at that time. Now, that is the reason that the law has not been changed in our state, the people have told the legislatures, they do not want it to change and they are afraid of these vehicles. I say, no one claims that this is based on any scientific studies. This is people driving on the highway, worried about what they see and afraid of big trucks. That is, as I understand it. That is the basis for, for the fact that our law has not been changed.
Speaker: Are they similarly afraid of the big trucks from Wisconsin plants?
Albert Harriman: They have not, as far as I know they have not told the legislatures that.
Speaker: It is alright as long as it is a Wisconsin manufacturer.
Albert Harriman: I do not know if they are aware, that there are, some of the -- I mean generally aware that there are some of these other other big trucks.
Warren E. Burger: I suppose that has less impact because it is not as pervasive throughout the State, is that true?
Albert Harriman: Well, that is what I am thinking and I will get into this a little further. One of the principle uses of longer vehicles is made by American Motors, hauling car bodies from Milwaukee to their assembly plant at Kenosha. I understand that its about 45 miles and they do haul lots and lots of car bodies and they are big long vehicle. Now, that as far as I know is the only place they haul these car bodies, just on that one route, 45 miles long.
Potter Stewart: And how long are those trucks overall.
Albert Harriman: I think they are over 65 feet.
Potter Stewart: Over 65.
Albert Harriman: Yeah, they are fairly long I think -- as I remember about -- they need not all be the same, about 70.
Potter Stewart: Maximum though of, close to 70 feet.
Albert Harriman: I think close to 70, yes and although the number of miles per year, is probably, relatively high. The dispersal throughout the state --
Potter Stewart: It is a 45 mile run, or it is a 90 mile round-trip.
Albert Harriman: 45 mile run in -- its own people.
Byron R. White: What do they do when they are assembled? Do they ship them up by truck?
Albert Harriman: Yes, I am sure they do.
Byron R. White: On long trailers.
Albert Harriman: Well, yes then they go out on this vehicle that is displayed in the Appendix of page 276 and I wanted to describe that, that is 65 feet long and that is a truck with a super structure on it. With a vehicle -- and this is the load now, mounted over the cab and two behind the cab. Now, that is all the truck part. Then there is a trailer and the trailer is pulled by this truck and the trailer has four cars on it and for a total --
Byron R. White: Six.
Albert Harriman: I believe it is seven, because there are three on the truck and four on the trailer, the picture is taken from a height, but I believe you can see down under there. So, that by sticking one up over the cab and by obtaining a 65 foot length, they are able to hold seven vehicles.
Byron R. White: It is still a pretty big vehicle.
Albert Harriman: Yes, yes.
Speaker: Pretty scary too.
Albert Harriman: You think so.
Speaker: Every time I go pass one of them I surely get scared.
Albert Harriman: Well, I do not feel too comfortable going by them either. Now, these long -- these particular car carriers are used or available for use by any car carrying company. Hauling for any manufacturer to any place in the state all the way through or just part way through. It is not an exemption granted to locals or to a local industry or to benefit a local industry. It is granted to benefit the whole automobile manufacturing industry from Detroit, to the consumer who buys the car to drive and all the people in between.
William H. Rehnquist: Well, if Pontiac is sending cars from Michigan to Seattle can it get permit to have one of these kind of car carriers go through Wisconsin --
Albert Harriman: Yes. Yes, there is no problem with this particular type of vehicle.
Thurgood Marshall: Is there any thing wrong with that picture, comparing the two sizes?
Albert Harriman: As far as I know it is accurate. As I understand they are 65 feet.
Thurgood Marshall: It is unbelievable these are one's good and one's bad.
Albert Harriman: The difference is that one has a limited use and it is granted -- obviously granted to assist the automobile industry, but not just to Wisconsin's industry and they are allowed to run throughout state and --
Thurgood Marshall: It is the question about the automobile industry as compared to the media industry or the --
Albert Harriman: I suspect that the reason for pressure, see if you took another --
Thurgood Marshall: They had the bigger lobby.
Albert Harriman: I do not think a bigger lobby if you took a ten feet off of there you will have to take two cars off not that those cars are ten feet long, but you still would not have space enough left enough for those two cars. Now, why this special exemption was given to the automobile industry, I do not know. I do not know that we have any way of telling how or why, it was granted. But, the fact is that it is somewhat different than granting authority to run all trucks long as many as truckers might we wish to run throughout the State. It is only one kind of big truck and it is given to the whole industry not just to Wisconsin Industry and I guess, that is all about I can say about it, that particular type of vehicle.
Speaker: Of course, I suppose you cannot say that with respect to the exemption granted from the Wisconsin plant to State line can you --
Albert Harriman: No, the exemption granted from Wisconsin plant to the to State line there again, we have no way of knowing what was on the mind of legislature to motivate that. The only thing I can think of is, that our sister States near by us allow these longer vehicles and if we have a manufacturer and the one that is pointed out in the book is a boat company up near the Green Bay, sporting boats, small boats. They have authority to operate a longer vehicle to haul these boats and they have authority to run in State line.
Warren E. Burger: We will probably resume there in the morning since you gentlemen decided you wanted to stay overnight.